Case 3:15-cv-08451-MAS-TJB Document 58 Filed 10/03/19 Page 1 of 2 PagelD: 388

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

USI INTERNATIONAL INC.,
Plaintiff, Civil Action No.: 3:15-cv-08451
(MAS)(TIB)
Vv.
FESTO DIDACTIC INC., PRIVACY ACT AND PERSONAL
INFORMATION PROTECTIVE
Defendant. ORDER

 

 

This matter is before the Court on the parties’ motion for a Privacy Act and Personal
Information Protective Order pursuant to Fed. R. Civ. P. 26(c), permitting the United States
Department of the Army (“Army”), which is not a party to this litigation, to disclose to counsel
for the parties certain records in the Army’s custody, control, or possession that are prohibited
from disclosure under the Privacy Act of 1974, 5 U.S.C. § 552a, or are otherwise exempt from

disclosure under Exemption 6 of the Freedom of Information Act, 5 U.S.C. § 552(b)(6),

To allow the United States Army to provide the information sought in a manner that does
not violate the Privacy Act, to expedite the flow of materials relevant to the parties’ requests
pursuant to United States ex rel. Touhy vy. Ragen, 340 U.S. 462 (1951), and to adequately protect
personally identifiable information (PI) for individuals, the parties have stipulated to the entry of

this Order setting forth the terms and conditions for such disclosures.
Accordingly, it is hereby ORDERED that:

1. The parties’ motion is GRANTED
Case 3:15-cv-08451-MAS-TJB Document 58 Filed 10/03/19 Page 2 of 2 PagelD: 389

2, Disclosure and access to the records shall be limited pursuant to the Agreed
Protective Order, dated July 6, 2017.

3. The records shall be used only in accordance with the Agreed Protective Order,
dated July 6, 2017.

4, “Personal information” means the names and all other personally identifiable
information pertaining to all individuals identified in the records disclosed by the Army pursuant
to this order, which includes Army personnel, other U.S. Government personnel, other U.S.
citizens, foreign individuals, or lawfully admitted permanent residents.

5. The specific records that shall be subject to this protective order are:

a. All records that the Army marks or otherwise identifies as being disclosed

subject to the proposed protective order,

SO ORDERED, on this 0h day of oceleer , 2019.

4 anne PPn oor PoE

Tonianne J. Bong¥vanni
UNITED STATES DISTRICT JUDGE

 

I
Coached entry No S18 feria alte
W
